        Case 9:20-cr-00017-DLC Document 18 Filed 07/02/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                               CR 20–17–M–DLC

                      Plaintiff,

        vs.                                                    ORDER

 WOLFGANG ALEXANDER LUCAS
 VASQUEZ,

                      Defendant.


      Before the Court is Defendant Wolfgang Alexander Lucas Vasquez’s

Unopposed Motion to Enlarge Time to File Pretrial Motions. (Doc. 17.) Vasquez

requests an extension until the end of the day to file his motion.

      IT IS ORDERED that the Motion (Doc. 17) is GRANTED. Vasquez’s

motion shall be due on July 2, 2020.

      DATED this 2nd day of July, 2020.




                                          1
